--------------------------------------------------------------------------------

Exhibit 10.29

 
 
Integral Technologies, Inc. 2009 Stock Plan


SECTION 1.
INTRODUCTION



1.1           Establishment.  Effective as provided in Section 17, Integral
Technologies, Inc., a Nevada corporation (the “Company”), hereby establishes
this plan of stock-based compensation incentives for selected Eligible
Participants of the Company and its affiliated corporations.  This Plan shall be
known as the Integral Technologies, Inc. 2009 Stock Plan (the “Plan”).


1.2           Purpose.  The purpose of this Plan is to promote the best interest
of the Company, and its stockholders by providing a means of non-cash
remuneration to selected Eligible Participants.


SECTION 2.
DEFINITIONS



The following definitions shall be applicable to the terms used in this Plan:


2.1           “Affiliated Corporation” means any corporation that is either a
parent corporation with respect to the Company or a subsidiary corporation with
respect to the Company (within the meaning of Sections 424(e) and (f),
respectively, of the Internal Revenue Code).


2.2           “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time.


2.3           “Committee” means a committee designated by the Board of Directors
to administer this Plan or, if no committee is so designated, the Board of
Directors.  Any Committee member who is also an Eligible Participant may receive
an Option or Stock Award only if he abstains from voting in favor of a grant to
himself, and the grant is determined and approved by the remaining Committee
members. The Board of Directors, in its sole discretion, may at any time remove
any member of the Committee and appoint another Director to fill any vacancy on
the Committee.


2.4           “Common Stock” means the Company's $.001 par value common stock.


2.5           “Company” means Integral Technologies, Inc., a Nevada corporation.


2.6           “Effective Date” means the effective date of this Plan, as set
forth in Section 17 hereof.


2.7           “Eligible Participant” means any employee, director, officer,
consultant, or advisor of the Company who is determined (in accordance with the
provisions of Section 4 hereof) to be eligible to receive an Option or Stock
Award hereunder.


2.8           “Option” means the grant to an Eligible Participant of a right to
acquire shares of Common Stock.


2.9           “Plan” means this Integral Technologies, Inc. 2009 Stock Plan
dated July 14, 2009.


2.10           “Stock Award” means the grant to an Eligible Participant of
shares of Common Stock issuable directly under this Plan rather than upon
exercise of an Option.


Wherever appropriate, words used in this Plan in the singular may mean the
plural, the plural may mean the singular, and the masculine may mean the
feminine.




Integral Technologies, Inc. 2009 Stock Plan
Page 1 of 6


 
 
 

--------------------------------------------------------------------------------

 

SECTION 3.
ADOPTION AND ADMINISTRATION OF THIS PLAN



Upon adoption by the Company's Board of Directors, this Plan became effective as
of July 14th, 2009.  In the absence of contrary action by the Board of
Directors, and except for action taken by the Committee pursuant to Section 4 in
connection with the determination of Eligible Participants, any action taken by
the Committee or by the Board of Directors with respect to the implementation,
interpretation or administration of this Plan shall be final, conclusive and
binding.


SECTION 4.
ELIGIBILITY AND AWARDS



The Committee shall determine at any time and from time to time after the
effective date of this Plan:  (i) the Eligible Participants; (ii) the number of
shares of Common Stock issuable directly or to be granted pursuant to an Option;
(iii) the price per share at which each Option may be exercised, in cash or
cancellation of fees for services for which the Company is liable, if
applicable, or the value per share if a direct issue of stock pursuant to a
Stock Award; and (iv) the terms on which each Option may be granted.  Such
determination, as may from time to time be amended or altered at the sole
discretion of the Committee.  Notwithstanding the provisions of Section 3
hereof, no such determination by the Committee shall be final, conclusive and
binding upon the Company unless and until the Board of Directors has approved
the same; provided, however, that if the Committee is composed of a majority of
the persons then comprising the Board of Directors of the Company, such approval
by the Board of Directors shall not be necessary.


SECTION 5.
GRANT OF OPTION OR STOCK AWARD



Subject to the terms and provisions of this Plan, the terms and conditions under
which an Option or Stock Award may be granted to an Eligible Participant shall
be set forth in a written agreement (i.e., a Consulting Agreement, Services
Agreement, Fee Agreement, or Employment Agreement) or, if an Option, a written
Grant of Option in the form attached hereto as Exhibit A (which may contain such
modifications thereto and such other provisions as the Committee, in its sole
discretion, may determine).


SECTION 6.
TOTAL NUMBER OF SHARES OF COMMON STOCK



The total number of shares of Common Stock reserved for issuance by the Company
either directly as Stock Awards or underlying Options granted under this Plan
shall not be more than 4,000,000.  The total number of shares of Common Stock
reserved for such issuance may be increased only by a resolution adopted by the
Board of Directors and amendment of this Plan.  Such Common Stock may be
authorized and unissued or reacquired Common Stock of the Company.


SECTION 7.
PURCHASE OF SHARES OF COMMON STOCK



7.1           As soon as practicable after the determination by the Committee
and approval by the Board of Directors (if necessary, pursuant to Section 4
hereof) of the Eligible Participants and the number of shares an Eligible
Participant may be issued directly as a Stock Award or eligible to purchase
pursuant to an Option, the Committee shall give written notice thereof to each
Eligible Participant, which notice may be accompanied by the Grant of Option, if
appropriate, to be executed by such Eligible Participant.


7.2           The negotiated cost basis of stock issued directly as a Stock
Award or the exercise price for each Option to purchase shares of Common Stock
pursuant to paragraph 7.1 shall be as determined by the Committee, it being
understood that the price so determined by the Committee may vary from one
Eligible Participant to another.  In computing the negotiated direct issue price
as a Stock Award or the Option exercise price per share of Common Stock, the
Committee shall take into consideration, among other factors, the restrictions
set forth in Section 11 hereof.




Integral Technologies, Inc. 2009 Stock Plan
Page 2 of 6


 
 
 

--------------------------------------------------------------------------------

 

SECTION 8.
TERMS AND CONDITIONS OF OPTIONS



The Committee shall determine the terms and conditions of each Option granted to
Eligible Participants, which terms shall be set forth in writing.  The terms and
conditions so set by the Committee may vary from one Eligible Participant to
another.  In the event that all the Committee approves an Option permitting
deferred payments, the Eligible Participant's obligation to pay for such Common
Stock may be evidenced by a promissory note executed by such Eligible
Participant and containing such modifications thereto and such other provisions
as the Committee, in its sole discretion, may determine.


SECTION 9.
DELIVERY OF SHARES OF COMMON STOCK UPON EXERCISE OF OPTION



The Company shall deliver to each Eligible Participant such number of shares of
Common Stock as such Eligible Participant is entitled to receive pursuant to a
Stock Award or elects to purchase upon exercise of the Option.  Such shares,
which shall be fully paid and nonassessable upon the issuance thereof (unless a
portion or all of the purchase price shall be paid on a deferred basis) shall be
represented by a certificate or certificates registered in the name of the
Eligible Participant and stamped with an appropriate legend referring to the
restrictions thereon, if any.  Subject to the terms and provisions of the Nevada
General Corporation Law and the written agreement to which he is a party, an
Eligible Participant shall have all the rights of a stockholder with respect to
such shares, including the right to vote the shares and to receive all dividends
or other distributions paid or made with respect thereto (except to the extent
such Eligible Participant defaults under a promissory note, if any, evidencing
the deferred purchase price for such shares), provided that such shares shall be
subject to the restrictions hereinafter set forth.  In the event of a merger or
consolidation to which the Company is a party, or of any other acquisition of a
majority of the issued and outstanding shares of Common Stock of the Company
involving an exchange or a substitution of stock of an acquiring corporation for
Common Stock of the Company, or of any transfer of all or substantially all of
the assets of the Company in exchange for stock of an acquiring corporation, a
determination as to whether the stock of the acquiring corporation so received
shall be subject to the restrictions set forth in Section 11 shall be made
solely by the acquiring corporation.


SECTION 10.
RIGHTS OF EMPLOYEES; ELIGIBLE PARTICIPANTS



10.1           Employment.  Nothing contained in this Plan or in any Option or
Stock Award granted under this Plan shall confer upon any Eligible Participant
any right with respect to the continuation of his or her employment by the
Company or any Affiliated Corporation, or interfere in any way with the right of
the Company or any Affiliated Corporation, subject to the terms of any separate
employment agreement to the contrary, at any time to terminate such employment
or to increase or decrease the compensation of the Eligible Participant from the
rate in existence at the time of the grant of an Option or Stock Award.  Whether
an authorized leave of absence, or absence in military or government service,
shall constitute termination of employment shall be determined by the Committee
at the time.


10.2           Non-transferability.  No right or interest of any Eligible
Participant in an Option or Stock Award shall be assignable or transferable
during the lifetime of the Eligible Participant, either voluntarily or
involuntarily, or subjected to any lien, directly or indirectly, by operation of
law, or otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy.  However, the Board of Directors may, in its sole discretion, permit
transfers to family members if and to the extent such transfers are permissible
under applicable securities laws.  In the event of an Eligible Participant's
death, an Eligible Participant's rights and interest in an Option or Stock Award
shall be transferable by testamentary will or the laws of descent and
distribution, and delivery of any shares of Common Stock due under this Plan
shall be made to, and exercise of any Options may be made by, the Eligible
Participant's legal representatives, heirs or legatees.  If in the opinion of
the Committee a person entitled to payments or to exercise rights with respect
to this Plan is unable to care for his or her affairs because of mental
condition, physical condition, or age, payment due such person may be made to,
and such rights shall be exercised by, such person's guardian, conservator or
other legal personal representative upon furnishing the Committee with evidence
satisfactory to the Committee of such status.




Integral Technologies, Inc. 2009 Stock Plan
Page 3 of 6


 
 
 

--------------------------------------------------------------------------------

 

SECTION 11.
GENERAL RESTRICTIONS



11.1          Representations.  The Company may require any Eligible Participant
to whom an Option or Stock Award is granted, as a condition of exercising such
Option, or receiving such Stock Award, to give written assurances in substance
and form satisfactory to the Company and its counsel to the effect that such
person is acquiring the Common Stock subject to the Option or Stock Award for
his or her own account for investment and not with any present intention of
selling or otherwise distributing the same, and to such other effects as the
Company deems necessary or appropriate in order to comply with federal and
applicable state securities laws.


11.2          Restrictions on Transfer of Common Stock.  The shares of Common
Stock issuable directly as a Stock Award or upon exercise of an Option may not
be offered for sale, sold or otherwise transferred except pursuant to an
effective registration statement or pursuant to an exemption from registration,
the availability of which is to be established to the satisfaction of the
Company, and any certificates representing shares of Common Stock will bear a
legend to that effect.  However, the Company may, in the sole discretion of the
Board of Directors, register with the Securities and Exchange Commission some or
all of the shares of Common Stock reserved for issuance under this
Plan.  Special resale restrictions may, however, continue to apply to officers,
directors, control shareholders and affiliates of the Company and such persons
will be required to obtain an opinion of counsel as regards their ability to
resell shares received pursuant to this Plan.


11.3          Compliance with Securities Laws.  Each Option or Stock Award shall
be subject to the requirement that if at any time counsel to the Company shall
determine that the listing, registration or qualification of the shares of
Common Stock subject to such Option or Stock Award upon any securities exchange
or under any state or federal law, or the consent or approval of any
governmental or regulatory body, is necessary as a condition of, or in
connection with, the issuance or purchase of shares thereunder, such Option or
Stock Award may not be accepted or exercised in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained on conditions acceptable to the Committee.  Nothing herein
shall be deemed to require the Company to apply for or to obtain such listing,
registration or qualification.


11.4          Changes in Accounting Rules.  Notwithstanding any other provision
of this Plan to the contrary, if, during the term of this Plan, any changes in
the financial or tax accounting rules applicable to Options or Stock Awards
shall occur that, in the sole judgment of the Committee, may have a material
adverse effect on the reported earnings, assets or liabilities of the Company,
the Committee shall have the right and power to modify as necessary, or cancel,
any then outstanding and unexercised Options.


SECTION 12.
COMPLIANCE WITH TAX REQUIREMENTS



Each Eligible Participant shall be liable for payment of all applicable federal,
state and local income taxes incurred as a result of the receipt of a Stock
Award or an Option, the exercise of an Option, and the sale of any shares of
Common Stock received pursuant to a Stock Award or upon exercise of an
Option.   The Company may be required, pursuant to applicable tax regulations,
to withhold taxes for an Eligible Participant, in which case the Company's
obligations to deliver shares of Common Stock upon the exercise of any Option
granted under this Plan or pursuant to any Stock Award, shall be subject to the
Eligible Participant's satisfaction of all applicable federal, state and local
income and other income tax withholding requirements.


SECTION 13.
PLAN BINDING UPON ASSIGNS OR TRANSFEREES



In the event that, at any time or from time to time, any Option or Stock Award
is assigned or transferred to any party (other than the Company) pursuant to the
provisions of Section 10.2 hereof, such party shall take such Option or Stock
Award pursuant to all provisions and conditions of this Plan, and, as a
condition precedent to the transfer of such interest, such party shall agree
(for and on behalf of himself or itself, his or its legal representatives and
his or its transferees and assigns) in writing to be bound by all provisions of
this Plan.




Integral Technologies, Inc. 2009 Stock Plan
Page 4 of 6


 
 
 

--------------------------------------------------------------------------------

 

SECTION 14.
COSTS AND EXPENSES



All costs and expenses with respect to the adoption, implementation,
interpretation and administration of this Plan shall be borne by the Company.


SECTION 15.
CHANGES IN CAPITAL STRUCTURE OF THE COMPANY



Appropriate adjustments shall be made to the number of shares of Common Stock
issuable pursuant to an incomplete or pending Stock Award that has not yet been
delivered or upon exercise of any Options and the exercise price thereof in the
event of: (i) a subdivision or combination of any of the shares of capital stock
of the Company; (ii) a dividend payable in shares of capital stock of the
Company; (iii) a reclassification of any shares of capital stock of the Company;
or (iv) any other change in the capital structure of the Company.


SECTION 16.
PLAN AMENDMENT, MODIFICATION AND TERMINATION



The Board, upon recommendation of the Committee or at its own initiative, at any
time may terminate and at any time and from time to time and in any respect, may
amend or modify this Plan, including:


(a)           Increase the total amount of Common Stock that may be awarded
under this Plan, except as provided in Section 15 of this Plan;


(b)           Change the classes of persons from which Eligible Participants may
be selected or materially modify the requirements as to eligibility for
participation in this Plan;


(c)           Increase the benefits accruing to Eligible Participants; or


(d)           Extend the duration of this Plan.


Any Option or other Stock Award granted to a Eligible Participant prior to the
date this Plan is amended, modified or terminated will remain in effect
according to its terms unless otherwise agreed upon by the Eligible Participant;
provided, however, that this sentence shall not impair the right of the
Committee to take whatever action it deems appropriate under Section 11 or
Section 15.  The termination or any modification or amendment of this Plan shall
not, without the consent of a Eligible Participant, affect his rights under an
Option or other Stock Award previously granted to him.


SECTION 17.
EFFECTIVE DATE OF THIS PLAN



17.1          Effective Date.  This Plan is effective as of July 14th, 2009, the
date it was adopted by the Board of Directors of the Company.


17.2          Duration of this Plan.  This Plan shall terminate at midnight on
July 13, 2014, which is the day before the fifth anniversary of the Effective
Date, and may be extended thereafter or terminated prior thereto by action of
the Board of Directors; and no Option or Stock Award shall be granted after such
termination.  Options and Stock Awards outstanding at the time of this Plan
termination may continue to be exercised, or become free of restrictions, in
accordance with their terms.




Integral Technologies, Inc. 2009 Stock Plan
Page 5 of 6


 
 
 

--------------------------------------------------------------------------------

 

SECTION 18.
BURDEN AND BENEFIT



The terms and provisions of this Plan shall be binding upon, and shall inure to
the benefit of, each Eligible Participant, his executives or administrators,
heirs, and personal and legal representatives.


Dated as of the 14th day of July, 2009.



   
INTEGRAL TECHNOLOGIES, INC.
             
By:
 /s/ William S. Robinson
     
 William S. Robinson, Chief Executive Officer





Integral Technologies, Inc. 2009 Stock Plan
Page 6 of 6


 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF
GRANT OF OPTION PURSUANT TO THE
INTEGRAL TECHNOLOGIES, INC. 2009 STOCK PLAN




Integral Technologies, Inc., a Nevada corporation (the “Company”), hereby grants
to ________________________________ (“Optionee”) an Option to purchase
___________ shares of common stock, $.001 par value (the “Shares”) of the
Company at the purchase price of $______ per share (the “Purchase Price”), in
accordance with and subject to the terms and conditions of the Integral
Technologies, Inc.2009 Stock Plan (the “Plan”).  This option is exercisable in
whole or in part, and upon payment in cash or cancellation of fees, or other
form of payment acceptable to the Company, to the principal office of the
Company.


In the event that Optionee’s consultant status with the Company or any of its
subsidiaries ceases or terminates for any reason whatsoever, including, but not
limited to, death, disability, or voluntary or involuntary cessation or
termination (“Cessation”), this Grant of Option shall terminate with respect to
any portion of this Grant of Option that has not vested prior to the date of
cessation or termination of the consultant status, as determined in the sole
discretion of the Company.  In the event of Cessation, this Grant of Option
shall immediately terminate in full with respect to any un-vested options. Any
vested but un-exercised options must be exercised within 30 days after the date
of Cessation, notwithstanding the Expiration Date set forth below.


Subject to the preceding paragraph, this Grant of Option, or any portion hereof,
may be exercised only to the extent vested per the attached schedule, and must
be exercised by Optionee no later than ____________________________ (the
“Expiration Date”) by (i) notice in writing, signed by Optionee; and (ii)
payment of the Purchase Price of a minimum of $1,000 (unless the Purchase Price
for the exercise of all vested options available to be exercised totals less
than $1,000) pursuant to the terms of this Grant of Option and the Plan.  Any
portion of this Grant of Option that is not exercised on or before the
Expiration Date shall lapse.  The notice must refer to this Grant of Option, and
it must specify the number of shares being purchased, and recite the
consideration being paid therefor.  Notice shall be deemed given on the date on
which the notice is received by the Company.


This Option shall be considered validly exercised once payment therefor has
cleared the banking system or the Company has issued a credit memo for services
in the appropriate amount, and the Company has received written notice of such
exercise.  If payment is not received within two business days after the date
the notice is received, the Company may deem the notice to be invalid.


If Optionee fails to exercise this Option in accordance with this Grant of
Option, then this Grant of Option shall terminate and have no force and effect,
in which event the Company and Optionee shall have no liability to each other
with respect to this Grant of Option.


This Option may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


The validity, construction and enforceability of this Grant of Option shall be
construed under and governed by the laws of the State of Nevada, without regard
to its rules concerning conflicts of laws, and any action brought to enforce
this Grant of Option or resolve any controversy, breach or disagreement relative
hereto shall be brought only in a court of competent jurisdiction within the
state and county of the Company’s principal office.


The shares of common stock issuable upon exercise of the Option (the “Underlying
Shares”) may not be sold, exchanged, assigned, transferred or permitted to be
transferred, whether voluntarily, involuntarily or by operation of law,
delivered, encumbered, discounted, pledged, hypothecated or otherwise disposed
of until  an Opinion of Counsel, satisfactory to the Company, has been received,
which opinion sets forth the basis and availability of any exemption for resale
or transfer from federal or state securities registration requirements.




Integral Technologies, Inc. 2009 Stock Plan
Page A-1


 
 
 

--------------------------------------------------------------------------------

 

The shares of common stock issued upon exercise of the Option (the “Underlying
Shares”) may not be available for resale pursuant to Rule 144 until at least six
months after the issue of the Underling Shares.

 
This Grant of Option relates to options granted on ____________________, _____.





   
INTEGRAL TECHNOLOGIES, INC.
         
BY THE BOARD OF DIRECTORS
   
OR A SPECIAL COMMITTEE THEREOF
           
NOT FOR EXECUTION
   
By:
                 
OPTIONEE:
             
NOT FOR EXECUTION
       





Integral Technologies, Inc. 2009 Stock Plan
Page A-2



 
 
 

--------------------------------------------------------------------------------

 

Grant of Option pursuant to the
Integral Technologies, Inc. 2009 Stock Plan


Optionee:
     
Options Granted:
     
Purchase Price:
$
  per Share
 
Date of Grant:
     
Exercise Period:
 
to
           
Vesting Schedule:
option on
#shares
 
  date vested (assuming continued employment, etc.)                            
                                                       
Exercised to Date:
 
including this exercise
Balance to be Exercised:
   

 
 

--------------------------------------------------------------------------------


 
NOTICE OF EXERCISE
(TO BE SIGNED ONLY UPON EXERCISE OF THE OPTION)


TO:
Integral Technologies, Inc. (“Optionor”)



The undersigned, the holder of the Option described above, hereby irrevocably
elects to exercise the purchase rights represented by such Option for, and to
purchase thereunder, _________________ shares of the Common Stock of Integral
Technologies, Inc., and herewith makes payment of
__________________________________ therefor.  Optionee requests that the
certificates for such shares be issued in the name of Optionee and be delivered
to Optionee at the address of
____________________________________________________________________________________,
and if such shares shall not be all of the shares purchasable hereunder,
represents that a new Notice of Exercise of like tenor for the appropriate
balance of the shares, or a portion thereof, purchasable under the Grant of
Option pursuant to the Integral Technologies, Inc. 2003 Stock Plan, be delivered
to Optionor when and as appropriate.





     
OPTIONEE:
             
NOT FOR EXECUTION
Dated:
     





Integral Technologies, Inc. 2009 Stock Plan
Page A-3

 



--------------------------------------------------------------------------------